UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-2130



LOUISE REDDITT,

                                               Plaintiff - Appellant,

             and


DOMINIQUE   HOLLIS,      Louise   Redditt,  legal
guardian; DENEISHA      HOLLIS,   Louise Redditt,
legal guardian,

                                                           Plaintiffs,

             versus


PATRICIA WADE,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-02-1275-1)


Submitted:    April 12, 2006                    Decided:   May 4, 2006


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louise Redditt, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

           Louise   Redditt    appeals     the   district   court’s    order

dismissing her complaint under 42 U.S.C. § 1983 (2000) against

Defendant Patricia Wade for failure to effect service within 120

days from the filing        of the complaint.       We have reviewed the

record and find no reversible error.         Accordingly, we affirm for

the reasons stated by the district court.        See Redditt v. Wade, No.

CA-02-1275-A (E.D. Va. filed Sept. 23, 2005).            We dispense with

oral   argument   because    the   facts   and   legal   contentions    are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                  AFFIRMED




                                   - 3 -